SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

595
KA 07-01561
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

KEITH B. KILBURY, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (SUSAN C.
AZZARELLI OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered March 2, 2007. The judgment convicted defendant,
upon a jury verdict, of rape in the first degree (two counts), sexual
abuse in the first degree (three counts), rape in the third degree
(two counts), endangering the welfare of a child, sexual abuse in the
second degree (two counts) and sexual abuse in the third degree (three
counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him following a
jury trial of two counts each of rape in the first degree (Penal Law
§ 130.35 [1]), rape in the third degree (§ 130.25 [2]), and sexual
abuse in the second degree (§ 130.60 [2]), three counts each of sexual
abuse in the first degree (§ 130.65 [1]) and sexual abuse in the third
degree (§ 130.55), and one count of endangering the welfare of a child
(§ 260.10 [1]), defendant contends that he was denied effective
assistance of counsel. We reject that contention (see generally
People v Baldi, 54 NY2d 137, 147). Specifically, the fact that
defense counsel did not move pursuant to CPL 200.20 (2) (c) to sever
the two counts of the indictment stemming from an incident in 1998
from the 11 counts stemming from an incident in 2001 against the same
victim does not constitute ineffective assistance of counsel.
“Defendant has not shown that a [severance] motion, if made, would
have been successful and thus has failed to establish that defense
counsel was ineffective in failing to make such a motion” (People v
Borcyk, 60 AD3d 1489, 1490, lv denied 12 NY3d 923). We reject
defendant’s further contention that defense counsel was ineffective in
failing to call an expert witness on the subject of child sexual abuse
accommodation syndrome. “Defendant has not demonstrated that such
testimony was available, that it would have assisted the jury in its
                                 -2-                           595
                                                         KA 07-01561

determination or that he was prejudiced by its absence” (People v
Castricone, 224 AD2d 1019, 1020; see People v Brandi E., 38 AD3d 1218,
1219, lv denied 9 NY3d 863). We agree with defendant, however, that
defense counsel should have objected to a prosecutorial comment on
summation that had the potential to deflect the attention of the
jurors from the issues of defendant’s guilt or innocence and to “cause
them instead to focus on protecting the victim and correcting an
alleged error in the child protective system” (People v Ballerstein,
52 AD3d 1192, 1194). Nevertheless, we conclude that the failure of
defense counsel to object to that isolated comment, which “was not so
egregious or improper as to deny defendant a fair trial” (People v
Walker, 50 AD3d 1452, 1453, lv denied 11 NY3d 795, 931), did not
render defense counsel ineffective (see generally Baldi, 54 NY2d at
147). With respect to the remaining instances of alleged ineffective
assistance advanced by defendant, we conclude that he has failed to
establish “ ‘the absence of strategic or other legitimate
explanations’ for [defense] counsel’s alleged shortcomings” (People v
Benevento, 91 NY2d 708, 712).

     Contrary to defendant’s contention, viewing the evidence in light
of the elements of the crimes as charged to the jury (see People v
Danielson, 9 NY3d 342, 349), we conclude that the verdict is not
against the weight of the evidence (see generally People v Bleakley,
69 NY2d 490, 495). “Where, as here, witness credibility is of
paramount importance to the determination of guilt or innocence, [we]
must give ‘[g]reat deference . . . [to the] fact-finder’s opportunity
to view the witnesses, hear the testimony and observe demeanor’ ”
(People v Harris, 15 AD3d 966, 967, lv denied 4 NY3d 831, quoting
Bleakley, 69 NY2d at 495). Although an acquittal would not have been
unreasonable given the inconsistencies in the victim’s testimony, it
cannot be said that the jury failed to give the evidence the weight it
should be accorded (see generally Bleakley, 69 NY2d at 495). We
further conclude that the sentence is not unduly harsh or severe.

     Finally, we note that the certificate of conviction incorrectly
reflects that defendant was convicted of two counts of endangering the
welfare of a child and one count of sexual abuse in the second degree
and was sentenced as a second felony offender. The certificate of
conviction must therefore be amended to reflect that defendant was
convicted of one count of endangering the welfare of a child and two
counts of sexual abuse in the second degree and that he was sentenced
as a second violent felony offender (see People v Martinez, 37 AD3d
1099, 1100, lv denied 8 NY3d 947).




Entered:   April 29, 2011                      Patricia L. Morgan
                                               Clerk of the Court